Exhibit CORPORATE GOVERNANCE GUIDELINES 1. Director Qualifications The Board will have a majority of Directors who will meet the criteria for independence required by the NASDAQ.The Governance and Nominating Committee is responsible for reviewing the qualifications and independence of the members of the Board and its various committees on a periodic basis as well as the composition of the Board as a whole.This assessment will include members’ qualification as independent, as well as consideration of diversity, age, skills, and experience in the context of the needs of the Board.Nominees for Directorship will be recommended to the Board by the Governance and Nominating Committee in accordance with the policies and principles in its charter and the provisions in the Corporation’s Articles of Incorporation and Code of By-Laws, and in accordance with these Corporate Governance Guidelines.The Committee will also determine whether any Board members constitute “financial experts” as that term is defined by the Securities and Exchange Commission pursuant to the Sarbanes-Oxley Act of A Director who changes his or her principal employment or who no longer has the same principal responsibilities outside of the Corporation as such Director had at the time the Director was first elected or appointed to the Board shall promptly submit a written notification of the change to the Chairman of the Governance and Nominating Committee and shall offer to resign from the Board.The Governance and Nominating Committee shall review the appropriateness of the Director’s continued membership on the Board under the changed circumstances and recommend to the Board whether the Director’s resignation should be accepted. Directors should advise the Chairman of the Board and the Chairman of the Governance and Nominating Committee in advance of accepting an invitation to serve on another public company board.There should be an opportunity for the Board through the Governance and Nominating Committee to review the Director’s availability to fulfill his or her responsibilities as a Director if he or she serves on one or more other public company boards. The retirement of a Director should normally occur at the end of the term in which he or she becomes 75 years of age. The Board has adopted stock ownership guidelines for non-employee Directors effective June 17, 2008.Each non-employee Director is expected to own, of record or beneficially, at least 1,000 shares of the Corporation’s Common Stock by
